Case 2:19-cv-00535-JES-NPM Document 56 Filed 04/20/20 Page 1 of 7 PageID 537




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

                              CASE NO: 2:19-cv-00535-FTM-28NPM

PERRY BECKER,
individually and on behalf of all
others similarly situated,                                      CLASS ACTION

           Plaintiff,                                           JURY TRIAL DEMANDED

v.

PRO CUSTOM SOLAR LLC d/b/a
MOMENTUM SOLAR,

      Defendant.
__________________________________/


          PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE UNDER SEAL

           Plaintiff Perry Becker, in accordance with Local Rule 1.09, respectfully requests leave to

file his Renewed Motion to Compel Discovery (the “Motion”), and corresponding exhibits under

seal.

     I.    LEGAL STANDARD

           While the public has a right of access to judicial records, this right may be overcome by a

showing of good cause by the party seeking protection. See Patent Asset Licensing, LLC v. Bright

House Networks, LLC, No. 3:15-cv-742-J-32MCR, 2016 U.S. Dist. LEXIS 68056, at *2-3 (M.D.

Fla. May 24, 2016) (citing Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304,

1313 (11th Cir. 2001); Romero v. Drummond Co., 480 F.3d 1234, 1245 (11th Cir. 2007)).

           “‘Good cause is established by the moving party when disclosure will cause the party to

suffer a clearly defined and serious injury.’” Patent Asset Licensing, LLC, 2016 U.S. Dist. LEXIS

68056, at *4 (quoting NXP B.V. v. Research In Motion, Ltd., No. 6:12-cv-498-Orl-22TBS, 2013
Case 2:19-cv-00535-JES-NPM Document 56 Filed 04/20/20 Page 2 of 7 PageID 538




U.S. Dist. LEXIS 115576, 2013 WL 4402833, *2 (M.D. Fla. Aug.15, 2013)). There is good cause

to seal material that contains confidential, commercial, and/or proprietary information. See Chi.

Tribune Co., 263 F.3d at 1310–14; Local Access, LLC v. Peerless Network, Inc., 2016 WL 374948

at *1 (M.D. Fla. Feb. 1, 2016) (granting motion to seal documents containing confidential

information about the parties’ business plans, pricing information, and client contacts).

        Under Local Rule 1.09(a), a motion to seal should include: (i) an identification and

description of each item proposed for sealing; (ii) the reason that filing each item is necessary; (iii)

the reason that sealing each item is necessary; (iv) the reason that a means other than sealing is

unavailable or unsatisfactory to preserve the interest advanced by the movant in support of the

seal; (v) a statement of the proposed duration of the seal; and (vi) a memorandum of legal authority

supporting the seal.

 II.    FACTS

        On February 28, 2020, the Court entered an Order on Plaintiff’s original motion to compel.

[DE 52]. On March 9, 2020, Plaintiff took the deposition of Defendant’s 30(b)(6) witness, Jeffrey

Anclien. As discussed in detail in the Motion, Mr. Anclien testified that Defendant was in

possession of documents that were responsive both to Plaintiff’s discovery and the Court’s Order,

but that were not (and have not been) produced. Defendant stands by its objections and will not

produce these documents. Plaintiff intends to file a renewed motion to compel.

III.    MEMORANDUM OF LAW

   A.      Local Rule 1.09(a): Identification and Description of Each Item Proposed for
           Sealing

        Plaintiff’s Motion will discuss in detail and attach the following documents, that have

been labeled Confidential by Defendant:



                                                   2
Case 2:19-cv-00535-JES-NPM Document 56 Filed 04/20/20 Page 3 of 7 PageID 539




        •      Declaration of Jeffrey Anclien Regarding Supplemental Production:                  This

declaration describes Defendant’s calling practices, the volume of calls placed by Defendant for

specific campaigns, the burden to Defendant for producing call logs and consent for those

campaigns. Defendant has labeled this declaration as Confidential.

        •      Deposition Transcript of Defendant’s 30(b)(6) Witness Jeffrey Anclien: Plaintiff’s

Motion cites extensively to Mr. Anclien’s deposition testimony. Plaintiff’s Motion also attaches

the deposition transcript for the Court’s review and discusses in detail the testimony. Defendant

has designated almost all of the pages that Plaintiff will cite as Confidential. During his deposition,

Mr. Anclien testified regarding Defendant’s business practices, its marketing strategy, and other

topics which Defendant claims contains Confidential information.

        •      Purported Consent Information:          Plaintiff’s Motion discusses the consent

information that has been provided by Defendant for its calls to Plaintiff. This consent document

contains personal information for a Mr. Cody Becker, a non-party to this suit, including phone

number, email address, and IP address of the computer purportedly used to fill out the consent

form.

        •      Call logs specific to Plaintiff’s Calls: Plaintiff’s Motion discusses and attaches call

logs produced by Defendant for calls placed to Plaintiff. Defendant has designated these logs as

Confidential. The logs contain phone number, dates, internal designations regarding each call, and

Defendant’s agents’ names.

   B.       Local Rule 1.09(ii)-(iii): Filing and Sealing of Each Item Is Necessary

        Because of the detailed factual nature of Plaintiff’s Motion, Plaintiff must file these

materials and discuss them in detail to explain to the Court why further discovery should be

compelled. Discussing these materials in generalities would not give the Court the information it



                                                  3
Case 2:19-cv-00535-JES-NPM Document 56 Filed 04/20/20 Page 4 of 7 PageID 540




needs to make an informed decision on Plaintiff’s Motion. Even if Plaintiff were not to attach the

documents as exhibits, the discussion of them would convey information which Defendant has

designated Confidential. As a result, Plaintiff is unable to file the Motion and exhibits without

violating the Confidentiality Order unless leave to file under seal is granted. The Court will be

unable to make an informed decision on Plaintiff’s Motion without this information.

   C.      Rule 1.09(a)(iv): The Duration of the Proposed Sealing

        Plaintiff respectfully requests that the proposed sealed filings be maintained under seal for

one-year after the resolution of any appeals in this matter, at which time the proposed sealed filing

should be destroyed.

   D.      Rule 1.09(a)(v): Legal Authority in Support of Proposed Sealing

        A party’s privacy or proprietary information can overcome the public’s interest in

accessing information contained in judicial records. Romero v. Drummond Co., 480 F.3d 1234,

1246 (11th Cir. 2007). In fact, courts in this district generally agree that an order to seal is

necessary to protect the information of putative class members and innocent third parties. See U.S.

ex rel. Westfall v. Axiom Worldwide, Inc., No. 806-CV-571-T-33TBM, 2008 WL 5341140, at *4

(M.D. Fla. Dec. 19, 2008) (sealing a customer list containing contact information for individuals,

including numbers for cell phones, home phones, fax numbers and potentially home addresses);

Barkley v. Pizza Hut of Am., Inc., No. 614CV376ORL37DAB, 2015 WL 5915817, at *2 (M.D.

Fla. Oct. 8, 2015) (sealing a class list containing personal identifying information of the putative

class members that required confidentiality); Calderone v. Scott, No. 2:14–cv–519–FTM–29CM,

2015 WL 4395623, at *4 (M.D. Fla. July 16, 2015), rev’d on other grounds, Calderone v. Scott,

838 F.3d 1101, 1103 (11th Cir. 2016) (requiring the putative class members’ names, addresses,

and email addresses to be kept confidential).



                                                 4
Case 2:19-cv-00535-JES-NPM Document 56 Filed 04/20/20 Page 5 of 7 PageID 541




       Like personal identifying information, a party's proprietary interest in sensitive business

information can also overcome the public's interest in accessing the information and courts in this

district consider this a compelling factor when deciding motions to seal. See Romero, 480 F.3d at

1246 (citing Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 598 (1978) (stating that courts may

deny access to documents that are “sources of business information that might harm a litigant's

competitive standing”); Molloy v. Boynton, No. 3:17-CV-1157-J-20MCR, 2017 WL 4700484, at

*2 (M.D. Fla. Oct. 19, 2017) (granting Plaintiff’s motion to seal where the document at issue

contained confidential and proprietary business information that would cause competitive harm if

released).

       In this context, courts have ordered the sealing of documents such as those described

herein. For example, courts in this district have held that employee training materials warrant

protection from disclosure. See Westfall, 2008 WL 5341140, at *4. Similarly, courts have

permitted parties to protect their confidential and sensitive business information by order the

sealing of deposition transcripts discussing the same. See, e.g., Barkley, 2015 WL 5915817, at *3

(granting Defendant’s motion to seal a deposition that contained confidential information

regarding Defendant’s business operations); Teledyne Instruments, Inc. v. Cairns, No. 6:12-CV-

854-ORL-28TB, 2013 WL 5874584, at *1–2 (M.D. Fla. Oct. 31, 2013) (granting Plaintiff’s motion

to seal deposition transcripts containing sensitive business information, where disclosure of this

information could injure Plaintiff).

       Courts have also recognized that confidentiality of a company’s customer data collected

over time, such as the included in the Data Documents here, is essential to a company’s

competitiveness in the market. See generally Bansbach Easylift of N. Am., Inc. v. Reve, No.

608CV1907ORL22GJK, 2009 WL 10670230, at *3 (M.D. Fla. Mar. 25, 2009) (“[T]he customer



                                                5
Case 2:19-cv-00535-JES-NPM Document 56 Filed 04/20/20 Page 6 of 7 PageID 542




lists are compilations of market research data acquired over years of business transactions that

derives economic value from not being generally known to other persons.”).

                                         CONCLUSION

        WHEREFORE, Plaintiff respectfully requests an Order instructing the Clerk to file

Plaintiff’s Renewed Motion to Compel under seal until one-year after the resolution of any appeals

in this matter.

                               LOCAL RULE 3.01 CERTIFICATE


        Pursuant to Local Rule 3.01(g), I hereby certify that counsel for Plaintiff conferred with

counsel for Defendant regarding the issues raised in this motion, and Defendant does not oppose

the relief requested herein.




Respectfully Submitted,

Date: April 20, 2020

 IJH Law                                             HIRALDO P.A.

 /s/ Ignacio J. Hiraldo                              Manuel S. Hiraldo
 Ignacio J. Hiraldo, Esq.                            Florida Bar No. 030380
 Florida Bar No. 0056031                             401 E. Las Olas Boulevard Suite 1400
 1200 Brickell Ave Suite 1950                        Ft. Lauderdale, Florida 33301
 Miami, FL 33131                                     Email: mhiraldo@hiraldolaw.com
 Email: ijhiraldo@ijhlaw.com                         Telephone: 954-400-4713
 Telephone: 786.496.4469                             Trial Counsel

 EISENBAND LAW, P.A.
 Michael Eisenband
 Florida Bar No. 94235
 515 E. Las Olas Boulevard, Suite 120
 Ft. Lauderdale, Florida 33301
 MEisenband@Eisenbandlaw.com
 Telephone: 954.533.4092



                                                 6
Case 2:19-cv-00535-JES-NPM Document 56 Filed 04/20/20 Page 7 of 7 PageID 543




 Counsel for Plaintiff and the Class




                                       7
